       Case 4:20-cv-00335-SHR Document 13 Filed 08/25/20 Page 1 of 5



 1    Logan T. Johnston, #009484
      JOHNSTON LAW OFFICES, P.L.C.
 2    14040 N. Cave Creek Rd., Suite 309
      Phoenix, Arizona 85022
 3    Telephone: (602) 435-0050
      ltjohnston@live.com
 4
      David T. Barton #016848
 5    Kathryn Hackett King #024698
      BURNSBARTON PLC
 6    2201 East Camelback Road, Ste. 360
      Phone: (602) 753-4500
 7    david@burnsbarton.com
      kate@burnsbarton.com
 8
      Attorneys for Defendant
 9
                         IN THE UNITED STATES DISTRICT COURT
10
                              FOR THE DISTRICT OF ARIZONA
11
12    D.H., by and through his mother, Janice          Case No. 4:20-cv-00335-SHR
13    Hennessy-Waller; and John Doe, by and
      through his guardian and next friend, Susan
14    Doe, on behalf of themselves and all others      MEMORANDUM IN OPPOSITION
      similarly situated,                              TO PLAINTIFF’S MOTION TO
15                                                     TRANSFER TO JUDGE ROSEMARY
                       Plaintiffs,
                                                       MARQUEZ
16
             vs.
17
      Jami Snyder, Director of the Arizona Health
18    Care Cost Containment System, in her             (Assigned to the Honorable Scott H.
      official capacity,                               Rash)
19
20                     Defendant.
21
22          Defendant submits this opposition to Plaintiffs’ Motion to Transfer to Judge
23   Rosemary Marquez. (Doc. 10) Judge Marquez presently presides over Russell B.
24   Toomey, et al. v. State of Arizona, et al., No. CV-19-00035-TUC-RM (LAB) (“Toomey”),
25   the other case affected by Plaintiff’s Motion to Transfer. Pursuant to LRCiv. 42.1(c),
26   Defendant is filing this response in the case in which she is a party. Pursuant to the same
27   rule, the Clerk’s Office should electronically file this response in the Toomey case.
28
         Case 4:20-cv-00335-SHR Document 13 Filed 08/25/20 Page 2 of 5



 1
            This Court’s rule is that cases are to be assigned randomly:
 2
            Unless otherwise provided in these Rules or ordered by the Court, the Clerk
 3
            must assign civil cases to Judges within each division by automated random
 4          selection and in a manner so that neither the Clerk nor any parties or their
            attorneys will be able to make a deliberate choice of a particular Judge.
 5
 6   See LRCiv 3.7(a)(1). The random assignment of cases promotes confidence in the
 7   judiciary by eliminating the possibility of judge shopping. Indeed, the rule provides
 8   that neither the Clerk, nor any parties or their attorneys should be able to make a
 9   “deliberate choice of a particular judge.”
10          In a carefully researched article filled with examples of what can go wrong when
11   the Court steers away from this venerated practice, Professor Katherine A. Macfarlane
12   argues that the reassignment of related cases to a single judge does serious damage to
13   public confidence in the judiciary:
14          Even if a motive to choose or influence a case can never be proven, the
            suggestion that a case has been steered to a particular judge’s docket for
15          reasons having nothing to do with efficiency or practicality undermines
            confidence in the judiciary’s procedures, which must be neutral at every
16
            stage, even at assignment. This effect—undermining confidence in what
17          should be a neutral system, especially with respect to who hears what
            case—is reason enough to do away with nonrandom case assignment.1
18
     For this reason, the United States Judicial Conference has consistently stood by its
19
     “longstanding position” favoring the random assignment of federal cases.2
20
            The issues presented by this lawsuit involve matters that have been addressed by
21
     the legislative and executive branches through the Affordable Care Act, Medicaid Act,
22
23
     1
       Katherine A. Macfarlane, The Danger of Nonrandom Case Assignment: How the
24
     Southern District of New York's "Related Cases" Rule Shaped Stop-and-Frisk Rulings, 19
25   MICH. J. RACE & L. 199 (2014). Available at:
     https://repository.law.umich.edu/mjrl/vol19/iss2/1
26   2
       The Third Branch, UNITED STATES COURTS, http://www.uscourts.gov/news/The
27   ThirdBranch/07-04-
     01/Legislation_Update_Bills_Focus_on_Security_Cameras_and_Patents. aspx (Apr.
28   2007).


                                                  -2-
         Case 4:20-cv-00335-SHR Document 13 Filed 08/25/20 Page 3 of 5



 1
     and rules promulgated by the U.S. Department of Health and Human Services. Those
 2
     legislative and administrative actions have been heavily reported by multiple news
 3
     outlets.3 In these circumstances, it is critical – particularly in light of the separation of
 4
     powers - that the judiciary give every appearance of impartiality. Transferring this case to
 5
     a division that has already issued an opinion favorable to the position advocated by
 6
     Plaintiffs will do damage to the foundation of judicial integrity enshrined in LRCiv 3.7.
 7
            Moreover, these two cases are not as similar as plaintiffs contend. First, the
 8
     applicable statutory framework is different. This case presents three claims under the
 9
     Medicaid Act and Affordable Care Act that are not present in Toomey.
10
            The cases also involve different health plans. Toomey involves a health plan that
11
     covers State employees, whereas this case involves a health plan available to the citizens
12
     of Arizona.
13
            Finally, and critically, the parties and proposed classes are completely different.
14
     Whereas Toomey involves the medical care of adults, this case involves the medical care
15
     of children. And in the arena of gender reassignment surgery, that difference is
16
     significant. The World Professional Association for Transgender Health (WPATH) has
17
     recognized, for a host of reasons, that the care and treatment of transgender children must
18
     be different than the care and treatment of transgender adults. WPATH has published
19
     different standards for the care and treatment of transgender children and adolescents.4
20
     Indeed, medicine itself recognizes that pediatric care is a specialty separate and distinct
21
     from the care and treatment of adults. Plaintiffs acknowledge this critical difference by
22
23   3
       See, e.g., https://www.npr.org/sections/health-shots/2020/06/12/868073068/transgender-
24   health-protections-reversed-by-trump-administration,
     https://news.bloomberglaw.com/health-law-and-business/transgender-medicaid-patients-
25   face-coverage-barriers-despite-law.
     4
       Standards of Care for the Health of Transsexual, Transgender, and Gender-
26
     Nonconforming People, pp. 10-21, WPATH, (2012) Available at:
27   https://www.wpath.org/media/cms/Documents/SOC%20v7/Standards%20of%20Care_V7
     %20Full%20Book_English.pdf
28


                                                    -3-
       Case 4:20-cv-00335-SHR Document 13 Filed 08/25/20 Page 4 of 5



 1
     submitting declarations from specialists in pediatric care and by relying on articles and
 2
     medical publications focused on pediatric care.
 3
            Thus, the central issue of this lawsuit: should the State be required to pay for
 4
     transgender reassignment surgery for children, is critically and fundamentally different
 5
     than the issue in Toomey and the evidence to be considered will also be fundamentally
 6
     different than the evidence in Toomey. Indeed, one might argue that these lawsuits should
 7
     be considered by different divisions of this Court simply to avoid confusion of issues and
 8
     conflation of the standards of care.
 9
            For the reasons stated above, Defendant respectfully urges the Court to reject
10
     Plaintiffs’ deliberate attempt to choose a particular judge and deny the motion to transfer.
11
            RESPECTFULLY SUBMITTED this 25th day of August, 2020.
12
13                                              BURNSBARTON PLC
14
15                                              By      /s/ Kathryn Hackett King
16                                              David T. Barton
                                                Kathryn Hackett King
17
18                                              JOHNSTON LAW OFFICES, P.L.C.
                                                Logan T. Johnston
19                                              14040 N. Cave Creek Rd., Suite 309
                                                Phoenix, Arizona 85022
20
21                                              Attorneys for Defendant
22
23
24
25
26
27
28


                                                  -4-
       Case 4:20-cv-00335-SHR Document 13 Filed 08/25/20 Page 5 of 5



 1                                CERTIFICATE OF SERVICE
 2
            I hereby certifies that on August 25, 2020, I electronically transmitted the
 3   foregoing document, using the ECF System for filing and transmittal of a Notice of
     Electronic Filing and to ECF registrants and e-mailed a copy of the foregoing
 4   MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION TO TRANSFER
 5   TO JUDGE ROSEMARY MARQUEZ this August 25, 2020 to the following:

 6   Brent P. Ray
     Andrew J. Chinsky
 7   KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
 8   Chicago, Illinois 60654
     T: +1 312 995 6333
 9   F: +1 312 995 6330
     Email:bray@kslaw.com
10   achinsky@kslaw.com
11   Daniel C. Barr
     Janet M. Howe
12   PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
13   Phoenix, AZ 85012-2788
     T: +1 602 351 8085
14   F: +1 602 648 7085
     Email:dbarr@perkinscoie.com
15   jhowe@perkinscoie.com
16   Asaf Orr
     NATIONAL CENTER FOR LESBIAN RIGHTS
17   870 Market Street, Suite 370
     San Francisco, CA 94102
18   T: +1 415 392 6257
     F: +1 415 392 8442
19   Email:aorr@nclrights.org
20
     Abigail K. Coursolle
21   Catherine McKee
     NATIONAL HEALTH LAW PROGRAM
22   3701 Wilshire Boulevard, Suite 750
     Los Angeles, CA 90010
23   T: +1 310 204 6010
     Email:coursolle@healthlaw.org
24   mckee@healthlaw.org

25   Attorneys for Plaintiffs and the Class
26
     s/Carolyn Galbreath
27
28


                                                -5-
